Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. 	This action is in response to the filing with the office dated 11/19/2020.
3.	Claims 1, 3, 6-7, 10, 12-13 and 19-20 have been amended. Currently claims 1, 3-4 and 6-22 are pending in this office action. 
Terminal Disclaimer
4.	The terminal disclaimer filed on 01/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10817556 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a phone interview with David Harrell   (Reg. No. 27488) on 01/07/2021.
The application has been amended as follows:
	Claim 7 is cancelled

Allowable Subject matter
6.	Claims 1, 19 and 20 are allowed.
7.    	Claims 3-4, 6, 8-18 and 21-23 (now renumbered as 1-20) are allowed as being dependent on the independent claim 1.

Reasons for Allowance
8. 	The following is an examiner's statement of reasons for allowance: The terminal disclaimer filed on 01/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10817556. Applicants amendments filed on 11/19/2020 were fully considered and found to be persuasive. The amendments to claims 1, 19 and 20 overcome the prior art cited in the Non-Final Rejection. The cited prior art does not teach or suggest, in combination with the rest of the limitations in the dependent claims,
	A method, One or more computer storage hardware media storing computer-executable instructions that are executed by a computing device to implement a method, A computer system “comprising: accessing a record of past communications between a first user and a plurality of other users; from amongst a set of entities, identifying a subset as preferred entities of the first user, wherein at least some of the preferred entities are 
	The cited prior art on record Buchheit, Paul (US 20050262203 A1) teaches, An email system receives a plurality of electronic messages directing to a user, each message having a unique message identifier assigned to it. As each message is received, the system associates with a respective conversation, each conversation having a unique conversation identifier, where each conversation includes a set of one or more electronic 
	The cited prior art on record Buchheit, Paul (US 20050262203 A1), Spivey; John (US 20150172245 A1), Shih; Jimmy (US 20150200878 A1) and Yan; David (US 20150186478 A1) does not teach or suggest in combination with the rest of the limitations in the dependent claims “independently of receiving any search queries, causing a graphical user interface to selectively display a list of the preferred entities distinguishing them from amongst the rest in the set prior to the received search query being entered by the first user; receiving, from the first user, a search query to perform on the record of past communications; in response to the search query, causing the graphical user interface to display search results and respective counts of the number of search results associated with  each preferred entity”.
In addition, none of the references cited reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 19 and 20 as a whole.	
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached on Monday-Friday, 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ASHISH THOMAS can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. R./ 
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164